DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 
Claim Status
Claims 1-14 are pending and are under examination. 

Action Summary 
Claims 1-14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkan et al. (WO2007/108004 A2) cited in the parent case # 12/741,759 in view of Dr. Jeffrey Ellis, Guest Experts, 2002, Gravett et al, J Proteome Res. 2007 Jan; 6(1): 89–96 and Coco et al., Am Fam Physician. 1999 Aug 1;60(2):489-496 are maintained, but revisited and modified in light of the claim amendment. 




Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
	Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkan et al. (WO2007/108004 A2) cited in the parent case # 12/741,759 in view of Dr. Jeffrey Ellis, Guest Experts, 2002, Gravett et al, J Proteome Res. 2007 Jan; 6(1): 89–96 and Coco et al., Am Fam Physician. 1999 Aug 1;60(2):489-496.
Barkan et al. teaches the use of S-alkylisothiouronim derivatives of the formula (I)

    PNG
    media_image1.png
    399
    481
    media_image1.png
    Greyscale
 for treating inflammatory diseases or conditions, see Abstract and page 4, lines 8-19. Barkan et al teach A(-) is a physiologically acceptable anion selected from the group consisting of bromide, a phosphorous containing acid, a phosphorous acid ester and a phosphorous acid amide, wherein di-alkyl ester of phosphate is preferred, see page 5, lines 3-19. The S-alkylisothiouronium derivatives are highly advantageous as they provide a therapeutic blood concentration over an eight to twelve-hour period, thus eliminating the need of frequent administration of the drug throughout the day, see page 4, lines 4-7. Barkan et al. additionally teaches S-ethylisothiouronim diethylphosphate is one of the preferred compounds of the formula (I), see page 6; line 11-12. Barkan et al teach the route of vaginal, orally, locally, see page 8, lines 14-15 and page 26, lines 9-15. The inflammatory conditions include various bleedings and pain, see page 13, lines 13-22, and page 9, lines 3-11. Barkan et al teach S-ethylisothiouronim diethylphosphate is well tolerated in doses up to 1.2 mg/kg as either a single or repeated dose with no recorded adverse events based on animal toxicological studies and on the accumulated date on human patients, see page 19, lines 16-26. For a human with an 85 kg body weight, the dose of 1.2 mg/kg is equivalent to 102 mg. Moreover, Barkan et al. teaches the amount of the compound to be administered will be dependent on the subject being treated, the severity of the diseases or conditions, the age of the subject the manner of administration, the judgment of the prescribing physician, etc..., and the 1.2 mg/kg represents a therapeutic alternative for the treatment of patients, see page 28, lines 1-6 and page 11, lines 17-22. Therefore, the dose taught by the prior art touches the claimed dose 100 mg with the aim of using 100 mg as exemplified in Table 1. The dose taught by the prior art can be a once a day administration for one day because Barkan et al. teaches the extended release dose form is a dosage form that provides a therapeutic blood level for 8 hours up to 24 hours.  Barkan et al. teaches the term “extended release” and “sustained release” are interchangeable, see page 13, lines 32-35. Additionally, Barkan et al. teaches the compounds can be formulated into a tablet, see Tablet 2. Barkan et al. teaches the composition is provided in an extended release pharmaceutical dosage form containing an excipient is selected from the group consisting of binders, surfactants, lubricants, fillers, glidants, and antioxidants, see claims 1 and 13 and a polymer such as carnuba wax, see page 24, lines 27-29. Barkan et al. teaches the anti-inflammatory activity of the compounds include, but not limited to, inhibition of T cell migration, T cell inhibition of TNF-α, and IFNϒ secretion by activated T cells, see page 16, lines 20-25. Barkan et al. further teaches that anti-inflammatory properties of the S-alkylisothiouronium derivatives include inflammatory response cascade mediated by cytokines, such as TNFα, IFNϒ, IL-2, and IL-1β and by inflammatory mediators such as COX2 and PGE2, see Example 1. 
	Barkan et al. does not teach uterine contractility (contractractions) and/or uterine cramping during dysmenorrhea. Moreover, Barkan et al. does not teach administration of the pharmaceutical composition is commenced prior to onset of menstruation or one the first occurrence of uterine cramping and/or contractions.
	Dr.Jeffrey Ellis teaches production of prostaglandins cause uterine cramping, see page 2, second paragraph. 
	Gravett et al. teaches increases in uterine contractility were preceded by significant elevations in the pro-inflammatory cytokines such as TNF-α, IL-1β, IL-6, and IL-8, and prostaglandins E2 and F2α, see page 5, first paragraph. 
	Coco et al. teaches primary dysmenorrhea is defined as cramping pain in the lower abdomen occurring just before or during menstruation, in the absence of other diseases such as endometriosis, see Abstract. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Barkan et al. to commence the administration of the pharmaceutical composition taught by Barkan et al.  prior to the onset of menstruation or one the first occurrence of uterine cramping and/or uterine contractility (contractions) to give Applicant’s claimed method. One would have been motivated because the compounds e.g. S-ethylisothiouronim diethylphosphate of Barkan et al. exhibits anti-2 and F2α as taught by Barkan et al. and because Dr.Jeffrey Ellis teaches production of prostaglandins cause uterine cramping, see page 2, second paragraph, and also because Gravett et al. teaches increases in uterine contractility were preceded by significant elevations in the pro-inflammatory cytokines TNF-α, IL-1β, IL-6, and IL-8, and prostaglandins E2 and F2α, see page 5, first paragraph. The motivation to commence the administration prior to or on the first occurrence of uterine cramping and/or uterine contractility (contractions) is provided by Coco et al. as Coco et al. teaches primary dysmenorrhea is defined as cramping pain in the lower abdomen occurring just before or during menstruation, in the absence of other diseases such as endometriosis, see Abstract. As such, one would reasonably expect the method taught by Barkan et al to be effective for inhibiting TNF-α or PGE2 in uterine cramping and/or uterine contractility (contractions) by administering S-ethylisothiouronim diethylphosphate prior to and during uterine cramping and/or uterine contractility (contractions), rendering treatment of uterine cramping and/or uterine contractility (contractions) with success. 
		Applicant’s argument and Response to Applicant’s argument
	Applicant argues Barkan cannot teach that the claimed amounts of S-ethylisothiouronium diethylphophate should be administered in a regimen that is commenced prior to onset of menstruation or on the first occurrence of uterine cramping and/or contractions. In response, the Examiner finds Applicant’s argument not persuasive. 
It is noted one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Dr. Jeffrey Ellis clearly teaches the production of prostaglandins cause uterine cramping, see page 2, second para. Gravett et al. teaches increases in uterine contractility were preceded by significant elevations in the pro-inflammatory cytokines such as TNF-α, IL-1β, IL-6, and IL-8, and prostaglandins E2 and F2α, see page 5, first paragraph. Additionally, Coco et al. teaches primary dysmenorrhea is defined as cramping pain in the lower abdomen occurring just before or during menstruation, in the absence of other diseases such as endometriosis, see Abstract. One would reasonably expect the method taught by Barkan to be effective in treating uterine cramp and/or uterine contraction by administering in a regimen ( S-ethylisothiouronium  mg of diethylphophate) that is commenced of prior to onset of menstruation or on the first occurrence of uterine cramping and/or contractions with success. 
	Applicant argues that Ellis discloses that mefenamic acid, also known as Ponstel, prevents the production of prostaglandins which cause uterine cramping. In response, the Examiner acknowledges that Ellis discloses that mefenamic acid, also known as Ponstel, prevents the production of prostaglandins which cause uterine cramping. However, in the same disclosure, Ellis teaches the production of prostaglandins cause uterine cramping. Again, the rejection is not solely based on Ellis. The rejection is based on the combination of Barkan et al., Jeffrey Ellis, Gravett et al, and Coco et al. as explained in the paragraph above.
	Applicant argues that the conclusion of Gravett that "increases in uterine contractility were preceded by significant elevations in the pro-inflammatory cytokines TNF-a, IL-1 3, IL-6, and IL-8, and prostaglandins E2 and F2a" were solely associated with intra-amniotic infection which led to systemic fetal inflammatory response which then contributed to preterm birth. In response, the Examiner finds Applicant’s argument not persuasive. Just because Gravett teaches increases in uterine contractility were preceded by significant elevations in the pro-inflammatory cytokines such as TNF-α, IL-1β, IL-6, and IL-8, and prostaglandins E2 and F2α relates to intra-amniotic infection, which lead to systemic fetal inflammatory response, see page 5, first paragraph does not mean increase in uterine contractility cannot be preceded by elevations in the pro-inflammatory cytokines such as TNF-α, IL-1β, IL-6, and IL-8, and prostaglandins E2 and F2α in other systems such as during uterine cramping and/or uterine contractions due to dysmenorrhea. As such, one would reasonably be motived by the teaching of Gravett et al. to use the method of Barkan for reducing pro-inflammatory cytokines such as TNF-α and prostaglandins E2 in uterine cramping and/or uterine contractions due to dysmenorrhea. Again, the rejection is not solely based on Ellis. The rejection is based on the combination of Barkan et al., Jeffrey Ellis, Gravett et al, and Coco et al. as explained in the paragraph above.

	Applicant argues that as Barkan does not teach or suggest that S-ethylisothiouronium diethylphosphate can inhibit PGF2a activity, and as Barkan does not teach that S-ethylisothiouronium diethylphosphate can inhibit muscle contractions in general, and specifically uterine contractions, one would clearly not expect to modify the method taught by Barkan in view of Ellis, Gravett, and Coco, to effectively and successfully treat uterine cramping and/or uterine contractions due to dysmenorrhea by administration of the claimed amounts of the compound according to a particular regimen that is initiated prior to onset of menstruation or on the first occurrence of uterine cramping and/or contractions. In response, the Examiner finds Applicant’s argument not persuasive. Again, Barkan clearly does not teach or suggest that S-ethylisothiouronium diethylphosphate can inhibit PGF2a activity. However, such activity is taught by Gravett et al. and Coco et al. Specifically, Coco et al. teaches the etiology of primary dysmenorrhea is not precisely understood, but most symptoms can be explained by the action of uterine prostaglandins, particularly PGF2α, see Etiology Section. Moreover, Gravett et al. teaches increases in uterine contractility were preceded by significant elevations in the pro-inflammatory cytokines such as TNF-α, IL-1β, IL-6, and IL-8, and prostaglandins E2 and F2α, see page 5, first paragraph. As such, one would reasonably expect the method of Barkan to be effective for reducing pro-inflammatory cytokines such as TNF-α and prostaglandins E2 and F2 in uterine cramping and/or uterine contractions due to dysmenorrhea with success. 
much higher than the tolerated dose. It is therefore submitted that the doses of 100-200 mg of S-ethylisothiouronium diethylphosphate as recited in the present claims have not been taught in Barkan and clearly are not obvious in view of Barkan combined with Ellis, Gravett, and Coco. In response, the Examiner finds Applicant’s argument not persuasive. Again, it may well be true that Barkan teaches the 0.6-1.2 mg/kg for a an average 76 kg woman, which gives rise to 91 mg. However, the Examiner contends some women may also weight 85 kg. Additionally, the claim is not limited to a particular age of a women and a particular route of administration. Barkan clearly teaches the compound in the amount of 100 mg in an injectable solution. Barkan et al. teaches the extended release dose form is a dosage form that provides a therapeutic blood level for 8 hours up to 24 hours, which is an indication that the compound is to be administered once a day. As such, the doses of 100- of S-ethylisothiouronium diethylphosphate as an injectable solution taught by Barkan is clearly obvious in view of Barkan combined with Ellis, Gravett, and Coco. Additionally, Barkan et al. teaches the amount of the compound to be administered will be dependent on the subject being treated, the severity of the diseases or conditions, the age of the subject the manner of administration, the judgment of the prescribing physician, etc..., and the 1.2 mg/kg represents a therapeutic alternative for the treatment of patients, see page 28, lines 1-6 and page 11, lines 17-22. Therefore, the 1.2 mg/kd dose taught by Barkan represent a dose that can be optimized depending the age and weight of the woman regardless of the average weight a woman. . 


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628